
	

113 S418 IS: Do-Not-Track Online Act of 2013
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 418
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Rockefeller (for
			 himself and Mr. Blumenthal) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Federal Trade Commission to prescribe
		  regulations regarding the collection and use of personal information obtained
		  by tracking the online activity of an individual, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Do-Not-Track Online Act of
			 2013.
		2.Regulations
			 relating to Do-Not-Track mechanisms
			(a)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Federal Trade Commission shall promulgate—
				(1)regulations that
			 establish standards for the implementation of a mechanism by which an
			 individual can simply and easily indicate whether the individual prefers to
			 have personal information collected by providers of online services, including
			 by providers of mobile applications and services; and
				(2)rules that
			 prohibit, except as provided in subsection (b), such providers from collecting
			 personal information on individuals who have expressed, via a mechanism that
			 meets the standards promulgated under paragraph (1), a preference not to have
			 such information collected.
				(b)ExceptionThe
			 rules promulgated under paragraph (2) of subsection (a) shall allow for the
			 collection and use of personal information on an individual described in such
			 paragraph, notwithstanding the expressed preference of the individual via a
			 mechanism that meets the standards promulgated under paragraph (1) of such
			 subsection, to the extent—
				(1)necessary to
			 provide a service requested by the individual, including with respect to such
			 service, basic functionality and effectiveness, so long as such information is
			 anonymized or deleted upon the provision of such service; or
				(2)the
			 individual—
					(A)receives clear,
			 conspicuous, and accurate notice on the collection and use of such information;
			 and
					(B)affirmatively
			 consents to such collection and use.
					(c)FactorsIn
			 promulgating standards and rules under subsection (a), the Federal Trade
			 Commission shall consider and take into account the following:
				(1)The appropriate
			 scope of such standards and rules, including the conduct to which such rules
			 shall apply and the persons required to comply with such rules.
				(2)The technical
			 feasibility and costs of—
					(A)implementing
			 mechanisms that would meet such standards; and
					(B)complying with
			 such rules.
					(3)Mechanisms
			 that—
					(A)have been
			 developed or used before the date of the enactment of this Act; and
					(B)are for
			 individuals to indicate simply and easily whether the individuals prefer to
			 have personal information collected by providers of online services, including
			 by providers of mobile applications and services.
					(4)How mechanisms
			 that meet such standards should be publicized and offered to
			 individuals.
				(5)Whether and how
			 information can be collected and used on an anonymous basis so that the
			 information—
					(A)cannot be
			 reasonably linked or identified with a person or device, both on its own and in
			 combination with other information; and
					(B)does not qualify
			 as personal information subject to the rules promulgated under subsection
			 (a)(2).
					(6)The standards
			 under which personal information may be collected and used, subject to the
			 anonymization or deletion requirements of subsection (b)(1)—
					(A)to fulfill the
			 basic functionality and effectiveness of an online service, including a mobile
			 application or service;
					(B)to provide the
			 content or services requested by individuals who have otherwise expressed, via
			 a mechanism that meets the standards promulgated under subsection (a)(1), a
			 preference not to have personal information collected; and
					(C)for such other
			 purposes as the Commission determines substantially facilitates the
			 functionality and effectiveness of the online service, or mobile application or
			 service, in a manner that does not undermine an individual's preference,
			 expressed via such mechanism, not to collect such information.
					(d)RulemakingThe
			 Federal Trade Commission shall promulgate the standards and rules required by
			 subsection (a) in accordance with section 553 of title 5, United States
			 Code.
			3.Enforcement of
			 do-not-track mechanisms
			(a)Enforcement by
			 Federal Trade Commission
				(1)Unfair or
			 deceptive acts or practicesA violation of a rule promulgated
			 under section 2(a)(2) shall be treated as an unfair and deceptive act or
			 practice in violation of a regulation under section 18(a)(1)(B) of the Federal
			 Trade Commission Act (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive
			 acts or practices.
				(2)Powers of
			 Commission
					(A)In
			 generalExcept as provided in subparagraph (C), the Federal Trade
			 Commission shall enforce this Act in the same manner, by the same means, and
			 with the same jurisdiction, powers, and duties as though all applicable terms
			 and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were
			 incorporated into and made a part of this Act.
					(B)Privileges and
			 immunitiesExcept as provided in subparagraph (C), any person who
			 violates this Act shall be subject to the penalties and entitled to the
			 privileges and immunities provided in the Federal Trade Commission Act (15
			 U.S.C. 41 et seq.).
					(C)Nonprofit
			 organizationsThe Federal Trade Commission shall enforce this Act
			 with respect to an organization that is not organized to carry on business for
			 its own profit or that of its members as if such organization were a person
			 over which the Commission has authority pursuant to section 5(a)(2) of the
			 Federal Trade Commission Act (15 U.S.C. 45(a)(2)).
					(b)Enforcement by
			 States
				(1)In
			 generalIn any case in which the attorney general of a State has
			 reason to believe that an interest of the residents of the State has been or is
			 threatened or adversely affected by the engagement of any person subject to a
			 rule promulgated under section 2(a)(2) in a practice that violates the rule,
			 the attorney general of the State may, as parens patriae, bring a civil action
			 on behalf of the residents of the State in an appropriate district court of the
			 United States—
					(A)to enjoin further
			 violation of such rule by such person;
					(B)to compel
			 compliance with such rule;
					(C)to obtain
			 damages, restitution, or other compensation on behalf of such residents;
					(D)to obtain such
			 other relief as the court considers appropriate; or
					(E)to obtain civil
			 penalties in the amount determined under paragraph (2).
					(2)Civil
			 penalties
					(A)CalculationSubject
			 to subparagraph (B), for purposes of imposing a civil penalty under paragraph
			 (1)(E) with respect to a person that violates a rule promulgated under section
			 2(a)(2), the amount determined under this paragraph is the amount calculated by
			 multiplying the number of days that the person is not in compliance with the
			 rule by an amount not greater than $16,000.
					(B)Maximum total
			 liabilityThe total amount of civil penalties that may be imposed
			 with respect to a person that violates a rule promulgated under section 2(a)(2)
			 shall not exceed $15,000,000 for all civil actions brought against such person
			 under paragraph (1) for such violation.
					(C)Adjustment for
			 inflationBeginning on the date on which the Bureau of Labor
			 Statistics first publishes the Consumer Price Index after the date that is 1
			 year after the date of the enactment of this Act, and annually thereafter, the
			 amounts specified in subparagraphs (A) and (B) shall be increased by the
			 percentage increase in the Consumer Price Index published on that date from the
			 Consumer Price Index published the previous year.
					(3)Rights of
			 Federal Trade Commission
					(A)Notice to
			 Federal Trade Commission
						(i)In
			 generalExcept as provided in clause (iii), the attorney general
			 of a State shall notify the Federal Trade Commission in writing that the
			 attorney general intends to bring a civil action under paragraph (1) before
			 initiating the civil action.
						(ii)ContentsThe
			 notification required by clause (i) with respect to a civil action shall
			 include a copy of the complaint to be filed to initiate the civil
			 action.
						(iii)ExceptionIf
			 it is not feasible for the attorney general of a State to provide the
			 notification required by clause (i) before initiating a civil action under
			 paragraph (1), the attorney general shall notify the Federal Trade Commission
			 immediately upon instituting the civil action.
						(B)Intervention by
			 Federal Trade CommissionThe Federal Trade Commission may—
						(i)intervene in any
			 civil action brought by the attorney general of a State under paragraph (1);
			 and
						(ii)upon
			 intervening—
							(I)be heard on all
			 matters arising in the civil action; and
							(II)file petitions
			 for appeal of a decision in the civil action.
							(4)Investigatory
			 powersNothing in this subsection may be construed to prevent the
			 attorney general of a State from exercising the powers conferred on the
			 attorney general by the laws of the State to conduct investigations, to
			 administer oaths or affirmations, or to compel the attendance of witnesses or
			 the production of documentary or other evidence.
				(5)Preemptive
			 action by Federal Trade CommissionIf the Federal Trade
			 Commission institutes a civil action or an administrative action with respect
			 to a violation of a rule promulgated under section 2(a)(2), the attorney
			 general of a State may not, during the pendency of such action, bring a civil
			 action under paragraph (1) against any defendant named in the complaint of the
			 Commission for the violation with respect to which the Commission instituted
			 such action.
				(6)Venue; service
			 of process
					(A)VenueAny
			 action brought under paragraph (1) may be brought in—
						(i)the
			 district court of the United States that meets applicable requirements relating
			 to venue under section 1391 of title 28, United States Code; or
						(ii)another court of
			 competent jurisdiction.
						(B)Service of
			 processIn an action brought under paragraph (1), process may be
			 served in any district in which the defendant—
						(i)is
			 an inhabitant; or
						(ii)may be
			 found.
						(7)Actions by other
			 State officials
					(A)In
			 generalIn addition to civil actions brought by attorneys general
			 under paragraph (1), any other officer of a State who is authorized by the
			 State to do so may bring a civil action under paragraph (1), subject to the
			 same requirements and limitations that apply under this subsection to civil
			 actions brought by attorneys general.
					(B)Savings
			 provisionNothing in this subsection may be construed to prohibit
			 an authorized official of a State from initiating or continuing any proceeding
			 in a court of the State for a violation of any civil or criminal law of the
			 State.
					4.Biennial review and
			 assessmentNot later than 2
			 years after the effective date of the regulations initially promulgated under
			 section 2, the Federal Trade Commission shall—
			(1)review the
			 implementation of this Act;
			(2)assess the
			 effectiveness of such regulations, including how such regulations define or
			 interpret the term personal information as such term is used in
			 section 2;
			(3)assess the effect
			 of such regulations on online commerce; and
			(4)submit to
			 Congress a report on the results of the review and assessments required by this
			 section.
			
